DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28-36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2014/0075100) in view of Atkinson (“On the Forensic Trail - Guid Partition Table (GPT)”) and Dariel et al. (US 2006/0282610).
In regards to claims 21 and 31, Kaneko teaches a system comprising:
a non-volatile memory (“The physical memory region of NAND memory 1 is divided into first section 31a, second section 31b, and third section 31c.”, paragraph 0029) comprising:
a plurality of logical memory sectors mapped to a plurality of physical memory sectors (“Each region is provided with an LBA-allocated region and an extended region.”, paragraph 0030); 
wear leveling control circuitry configured to:
receive and store, in the mapping, a plurality of wear leveling parameters, wherein each memory partition of the plurality of memory partitions is associated with a wear leveling parameter indicating whether said each memory partition is excluded from wear leveling (“Section management module 25 receives a region preparation request from host 200 in configuration (step S1). A region preparation request includes the assignment of range, described in terms of logical block address (LBA), and the assignment of a degree of priority of the region being prepared.”, paragraph 0048); and
determine and apply, to the non-volatile memory, wear leveling characteristics based on the plurality of wear leveling parameters, wherein the wear leveling characteristics identify an amount of wear leveling allowed for each of the plurality of memory partitions (“Section management module 25 computes the extended region size, based on the size of assigned range (hereinafter called assignment size) and rewrite frequency (write amplitude), which corresponds to degree of priority (i.e., sections with higher priority have lower write amplitude 
a communications interface configured to communicatively couple the wear leveling control circuitry with a data processing system (See interface between controller 2 and host 200, figure 1); and
one or more processors configured to execute program and erase operations associated with the non-volatile memory (host 200, figure 1).
Kaneko fails to teach a supervisory memory sector configured to store a mapping of the plurality of logical memory sectors to a plurality of memory partitions with user- defined boundaries, wherein the supervisory memory sector is a storage location in the non-volatile memory; and
that the plurality of wear leveling parameters are based on user input.
Atkinson teaches a supervisory memory sector (“The GPT Header points to the Partition Array via the PartitionEntryLBA value.”, page 3, paragraph 1) configured to store a mapping of the plurality of logical memory sectors to a plurality of memory partitions with user-defined boundaries (“The StartingLBA and EndingLBA values to describe the location and size of the partition.”, page 3, paragraph 2), wherein the supervisory memory sector is a storage location in the non-volatile memory (“The GPT Header points to the Partition Array via the PartitionEntryLBA value.”, page 3, paragraph 1) in order to support many partitions (page 1, paragraph 5, item 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kaneko with Atkinson to include a supervisory memory sector configured to store a mapping of the plurality of logical memory sectors to a plurality of memory partitions with user- defined boundaries, wherein the supervisory memory sector is a storage location in the non-volatile memory in order to support many partitions (id.).
Kaneko in view of Atkinson fails to teach that the plurality of wear leveling parameters are based on user input.  Dariel teaches that the plurality of wear leveling parameters are based on user input (“In particular, according to some embodiments, the user interface for initializing the flash memory is enhanced and includes an entry for specifying the desired endurance level per each defined partition.”, paragraph 0030; “According to the example of FIG. 2, an effective endurance is specified (900) (for example, by a user operating a host device coupled to the memory device) for a specified (910) target region of logically addressable memory.”, paragraph 0062).  It 
In regards to claims 22 and 32, Kaneko further teaches that a size of each of the plurality of physical memory sectors is defined by a size of a memory portion that is included in an erase, program, or overwrite operation (“Reading-out requests or writing-in requests being received from host 200 of SSD 100 include a front address of an accessed object, which is defined in LBA (Logical Block Addressing), and sector size which shows the scope range of accessed objects.”, paragraph 0018; “data writing in and data reading out are carried out in a pagewise fashion”, paragraph 0024).
In regards to claims 23 and 33, Kaneko further teaches that the wear leveling control circuitry is configured to apply the wear leveling characteristics such that program and erase (PE) cycles, applied to the logical memory sector, are spread across multiple physical sectors included in a wear leveling pool (“Furthermore, the relation between degree of priority and write amplitude is predetermined in SSD 100, and section management module 25 specifies write amplitude for the region that corresponds to the assigned degree of priority for the region by referring to this predetermined relation. In step S2, the predetermined write amplitude is used.”, paragraph 0048; “When wear leveling is executed, the physical address of the data transferred by wear leveling is changed. Wear leveling module 24 reflects the modified correspondence in logical-physical conversion table 26 when the correspondence between logical address and physical address is changed due to the execution of wear 
In regards to claims 24 and 34, Kaneko further teaches that the wear leveling control circuitry is configured to apply the wear leveling characteristics such that data in a physical memory sector with a higher number of program and erase (PE) cycles is moved to another physical memory sector with a lower number of PE cycles (“Wear leveling is a technique of transferring data from a cell having many rewrites to a cell having few rewrites to make the number of rewrites in all cells uniform.”, paragraph 0013).
In regards to claims 25 and 35, Kaneko further teaches that the supervisory memory sector stores a plurality of pre-defined partition mappings and a user-provided configuration parameter to select one of the plurality of pre-defined partition mappings (“A region preparation request includes the assignment of range, described in terms of logical block address (LBA), and the assignment of a degree of priority of the region being prepared. … Furthermore, the relation between degree of priority and write amplitude is predetermined in SSD 100, and section management module 25 specifies write amplitude for the region that corresponds to the assigned degree of priority for the region by referring to this predetermined relation.”, paragraph 0048).
In regards to claims 26 and 36, Kaneko further teaches that the wear leveling characteristics further identify an amount of wear leveling allowed for each of the plurality of logical memory sectors (“The second partition (2) is used for more dynamic 
In regards to claims 28 and 38, Kaneko further teaches that the plurality of logical memory sectors includes uniformly sized memory sectors (“Reading-out requests or writing-in requests being received from host 200 of SSD 100 include a front address of an accessed object, which is defined in LBA (Logical Block Addressing), and sector size which shows the scope range of accessed objects.”, paragraph 0018).
In regards to claims 29 and 39, Atkinson further teaches that the plurality of memory partitions includes uniformly sized memory partitions (The first figure on page 5 shows partitions ‘26b4 and ‘e027 both containing 2097151 LBA’s.).
In regards to claims 30 and 40, Atkinson further teaches that the user-defined boundaries of the plurality of memory partitions are determined based on user-specified partition boundary identifiers that indicate memory addresses (“The StartingLBA and EndingLBA values to describe the location and size of the partition.”, page 3, paragraph 2).

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2014/0075100) in view of Atkinson (“On the Forensic Trail - Guid Partition Table (GPT)”), Dariel et al. (US 2006/0282610), and Farmahini-Farahani et al. (US 2017/0046272).
In regards to claims 27 and 37, Kaneko in view of Atkinson and Dariel teaches claims 21 and 31.  Kaneko in view of Atkinson and Dariel fails to teach that the plurality of wear leveling parameters include one or more parameters that specify a number of id.)

Response to Arguments
Applicant’s arguments, see section I, filed 16 February 2021, with respect to the drawing objection, 112 rejection, and double patenting rejection have been fully considered and are persuasive.  The drawing objection, 112 rejection, and double patenting rejection have been withdrawn. 
Applicant's arguments, see section II, filed 16 February 2021, with respect to the prior art rejections, have been fully considered but they are not persuasive.  Applicant argues about Atkinson’s Protective Master Boot Record, but the rejection did not rely on 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        19 February 2021